                 Case 3:19-cv-06189-BHS Document 11 Filed 06/22/20 Page 1 of 2



 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     JUSTIN BRYANT,                                   CASE NO. C19-6189 BHS
 8
                             Petitioner,              ORDER ADOPTING REPORT
 9          v.                                        AND RECOMMENDATION

10   JEFFREY A. UTTECHT,

11                           Respondent.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable J. Richard Creatura, United States Magistrate Judge, Dkt. 9, and

15   Petitioner Justin Bryant’s (“Bryant”) objections to the R&R, Dkt. 10.

16          On April 7, 2020, Judge Creatura issued the R&R recommending that the Court

17   dismiss Bryant’s petition as time-barred. Dkt. 9. On April 19, 2020, Bryant objected.

18   Dkt. 10.

19          The district judge must determine de novo any part of the magistrate judge’s

20   disposition that has been properly objected to. The district judge may accept, reject, or

21   modify the recommended disposition; receive further evidence; or return the matter to the

22   magistrate judge with instructions. Fed. R. Civ. P. 72(b)(3).


     ORDER - 1
              Case 3:19-cv-06189-BHS Document 11 Filed 06/22/20 Page 2 of 2



 1          In this case, Bryant attacks the exhaustion requirement itself instead of whether he

 2   factually exhausted his claims. Bryant fails to persuade the Court that either the statutory

 3   exhaustion requirement or the binding precedent upholding and enforcing that

 4   requirement violate the United States Constitution. Therefore, the Court having

 5   considered the R&R, Bryant’s objections, and the remaining record, does hereby find and

 6   order as follows:

 7          (1)    The R&R is ADOPTED;

 8          (2)    Bryant’s petition is DISMISSED with prejudice as time-barred;

 9          (3)    A Certificate of Appealability is DENIED; and

10          (4)    The Clerk shall enter a JUDGMENT and close the case.

11          Dated this 22nd day of June, 2020.

12

13

14
                                                      ABENJAMIN H. SETTLE
                                                       United States District Judge
15

16

17

18

19

20

21

22


     ORDER - 2
